EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given via electronic correspondence with Baran Ünal on 1/28/2022.

The application has been amended as follows: 

Please replace Claims 7 and 9 with the following amended Claims 7 and 9:

Claim 7. A solar power plant wherein PV modules are placed underground, comprising:
an underground light room, wherein sunlight is directed by way of curved arrays of mirrors to the underground light room; 
wherein the light room comprises: 
a first and second side wall, 
a floor, 
a ceiling,
a protrusion covered with flat mirrors,  
a third side wall covered with fans as part of a cooling system,
and a fourth side wall covered with PV modules; 
wherein the solar power plant design: 
enables higher efficiency for sunlight to electricity conversion via utilization of the plurality of flat mirrors for multiple sunlight reflections towards the PV modules, 
keeps dust and dirt away from PV module surfaces by generating a positive air pressure inside the light room, 

and protects the PV modules in the event of heavy rain, lightning, snow, storm, or sand storm.
 
Claim 9. The solar power plant of claim 7, wherein the light room further comprises:
a gate to let sunlight in; 
wherein the light room design makes it possible to reflect the sunlight that is not absorbed by the PV modules multiple times and direct it back to the PV modules for increased electricity production; 
wherein a set of adjustable rotating flaps of the gate makes it possible to pause electricity production by closing the gate in the event of heavy rain, lightning, snow, storm, or sand storm; 
wherein the cooling system lowers operation and maintenance costs by keeping the PV module surfaces clean and protecting the PV modules.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Examiner’s Amendment above overcomes all claim objections and rejections under 35 U.S.C. 112(b) of record.
The closest prior art to the instant invention is Saluccio (U.S. Patent Application Publication 2011/0056485 A1).
While Saluccio teaches an underground array of solar panels, wherein light is directed to the solar panels via a lens (Fig. 1, paragraph [0012]), Saluccio does not teach that the underground array of his invention has the structure of the “light room” of independent Claim 7, which comprises “a first and second side wall, a floor, a ceiling, a protrusion covered with flat mirrors, a third side wall covered with fans as part of a cooling system, and a fourth side wall covered with PV modules.” 
Additional searching failed to identify any additional prior art that would render the limitations of independent Claim 7 either anticipated or obvious.
Therefore, the allowable feature of Claim 7 is the structure of the light room, which comprises “a first and second side wall, a floor, a ceiling, a protrusion covered with flat mirrors, a third side wall covered with fans as part of a cooling system, and a fourth side wall covered with PV modules,” in combination with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245. The examiner can normally be reached M-F 8am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SADIE WHITE/Primary Examiner, Art Unit 1721